Citation Nr: 0805189	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-17 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North 
Dakota


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran by 
Altru Hospital on December 19, 2003 and on December 28, 2003.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2004 decisions of the Department 
of Veterans Affairs Medical Center (VAMC) in Fargo, North 
Dakota which denied entitlement to payment or reimbursement 
of the cost of unauthorized medical services provided to the 
veteran by Altru Hospital on December 19, 2003 and on 
December 28, 2003.  

The veteran failed to appear for a Travel Board hearing 
scheduled in September 2006.  In May 2007, the Board remanded 
the claim to afford the veteran another opportunity for a 
Travel Board hearing.  The veteran again failed to appear for 
a Travel Board hearing scheduled for September 18, 2007.  In 
October 2007, the Board received the veteran's motion for a 
new hearing that was dated September 15, 2007.  In January 
2008, the Veterans Law Judge who was to have presided at the 
hearing on September 15, 2007 denied the veteran's motion to 
reschedule the hearing.  See 38 C.F.R. § 20.704(c) (2007).  


FINDINGS OF FACT

1.  On December 19, 2003 and on December 28, 2003, the 
veteran was treated at Altru Hospital for symptoms of 
obstructive sleep apnea and chronic sinusitis.

2.  At the time of the December 2003 treatment, service 
connection was in effect for obstructive sleep apnea and 
sinusitis.

3.  The private care provided on December 19, 2003 and on 
December 28, 2003 at Altru Hospital was for a service-
connected disability, the treatment provided was emergent, 
and a VA facility was not feasibly available for care.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
services provided to the veteran by Altru Hospital on 
December 19, 2003 and on December 28, 2003 have been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. § 17.120 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement of the cost 
of unauthorized medical services provided to him by Altru 
Hospital on December 19, 2003 and on December 28, 2003.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in March 
2005, which was specifically intended to address the 
requirements of the VCAA.  The veteran has not contended that 
VCAA notice was in any way inadequate.  

Pertinent law and regulations

Reimbursement of unauthorized medical expenses

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  In other words, 
failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  See Zimick v. West, 11 Vet. App. 45, 49 
(1998)

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The veteran has not alleged that VA authorized the medical 
treatment in question.  In fact, a VA record dated December 
17, 2003 shows that while a VA employee suggested that the 
veteran might need to be seen in a local emergency room for 
his complaints of breathing problems and headaches, no 
authorization was provided.  Instead, it was indicated that 
further calls should be routed to a particular patient 
representative for evaluation first and distribution if 
necessary.

To recapitulate and simplify the requirements in order for 
there to be reimbursement of unauthorized medical expenses, 
there must be: a service-connected disability, a medical 
emergency, and lack of VA facilities at which the same 
medical treatment could be obtained. 

It is undisputed that the veteran's sleep apnea is service 
connected.

 In September 2005, the Chief of Staff at the Fargo VAMC 
denied the veteran's claim, reasoning that although private 
medical care had been provided in conjunction with the 
veteran's service-connected obstructive sleep apnea and 
sinusitis, the care was not considered to be emergent and a 
VA or federal facility was available for his care.  A similar 
determination was made in February 2004 by an individual 
whose medical background was not identified.  Thus, according 
to the agency of original jurisdiction, two of the three 
requirements for VA reimbursement of medical services (an 
emergency situation and lack of suitable VA facilities) have 
not been met.

There is conflicting evidence as to these two elements.  The 
evidence in favor of the veteran's claim consists of two 
statements of Dr. J.L., the veteran's treating physician, 
dated in July 2004 and August 2005.  The evidence against the 
veteran's claim consists of the VAMC determinations 
referenced above, at least one of which was rendered by a 
physician.  

In the August 2005 statement, Dr. J.L. noted that the veteran 
was treated for breathing problems related to his obstructive 
sleep apnea during the emergency room visits in question, and 
that due to sleep deprivation and fluid retention, he could 
not drive 160 miles to the VAMC and back.  Dr. J.L. opined 
that VA facilities were not feasibly available, in that VA 
policy does not allow transfers from hospitals to VA unless 
it is between the regular working hours of Monday through 
Friday.  [The Board takes judicial notice that December 19, 
2003 was a Friday and that December 28, 2003 was a Sunday.]  

Dr. J.L. further opined that the care and services rendered 
by the private facility were in medical emergencies of such a 
nature that delay would have been hazardous to life or 
health.  Dr. J.L.'s basis for that determination was that the 
veteran's inability to sleep for days due to fluid retention, 
weight gain, and an inability to breathe through his nose 
would eventually cause his death due to heart failure or 
accident.  Dr. J.L. made a similar assertion in a July 2004 
statement, again citing the veteran's inability to breathe 
and large fluid buildup.   

As to Dr. J.L.'s opinion, both the United States Court of 
Appeals for the Federal Circuit  and the Court have 
specifically rejected the "treating physician rule".  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that such 
assessment should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  Nonetheless, Dr. J.L.'s opinion carries 
great weight of probative value.

Unlike the VA determinations, Dr. J.L. provided a specific 
basis for his opinion that emergency situations existed, 
citing the veteran's inability to sleep for days due to fluid 
retention, weight gain, and his inability to breathe through 
his nose as factors which would eventually cause his death 
due to heart failure or accident.  The VA reviewers, who were 
not on the scene, could not reasonably make an assessment to 
the contrary.  Therefore, the second prong of 38 C.F.R. § 
17.120 has been met.

With respect to the third element, use of VA facilities, Dr. 
J.L. noted that nearest VAMC was 80 miles away from the 
veteran's home.  Taken together with the veteran's 
compromised physical status at the time, Dr. J.L. concluded 
that the VAMC was not feasible available to the veteran.  
Moreover, Dr. J.L. noted, and the evidence of record appears 
to support, the fact that even if the veteran could have 
gotten to the VAMC emergency room facilities were not open on 
weekends.  

On the other hand, the September 2005 determination from the 
VA chief of staff did not provide a basis for its conclusion 
that care was available at a VA facility.  

In light of the above, the third prong of 38 C.F.R. § 17.120 
has also been met.

In conclusion, for reasons stated above all three elements of 
the regulation have been met.  The Board therefore finds that 
there is a basis for granting entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
provided to the veteran by Altru Hospital on December 19, 
2003 and on December 28, 2003.  The appeal is therefore 
allowed.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran by 
Altru Hospital on December 19, 2003 and on December 28, 2003 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


